MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                           FILED
      regarded as precedent or cited before any                                        Aug 31 2020, 9:31 am

      court except for the purpose of establishing                                         CLERK
                                                                                       Indiana Supreme Court
      the defense of res judicata, collateral                                             Court of Appeals
                                                                                            and Tax Court
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Valerie K. Boots                                         Curtis T. Hill, Jr.
      Christopher Taylor-Price                                 Attorney General of Indiana
      Marion County Public Defender Agency
                                                               Samuel J. Dayton
      – Appellate Division                                     Deputy Attorney General
      Indianapolis, Indiana                                    Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Robert Rogers,                                           August 31, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A-CR-702
              v.                                               Appeal from the Marion Superior
      State of Indiana,                                        Court
                                                               The Honorable David Hooper,
      Appellee-Plaintiff.
                                                               Magistrate
                                                               Trial Court Cause No.
                                                               49G12-1810-CM-34608



      Mathias, Judge.


[1]   Following a jury trial in Marion Superior Court, Robert Rogers (“Rogers”) was

      convicted of Class A misdemeanor battery resulting in bodily injury and was

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-702 | August 31, 2020           Page 1 of 7
      sentenced to 365 days, with all but two days suspended to probation. The trial

      court’s sentencing order also required Rogers to pay an “Adult Probation

      Administrative Fee” of $290. Rogers appeals and argues that the $290 fee

      exceeds the statutory maximum of $50. The State claims that the $290 fee is

      simply mislabeled. We agree and remand for correction of the trial court’s

      order.


                                   Facts and Procedural History
[2]   On October 8, 2018, Nicholas Dandurand (“Nicholas”) was driving his car in

      Indianapolis when it was clipped by a Budget Rental box truck. The truck

      pulled into a nearby Budget Rental lot and its driver1 got out of the truck.

      Nicholas and his wife Sara (“Sara”), who had been following Nicholas in her

      car, both pulled into the lot to inform the driver that he had hit Nicholas’s car.

      The driver indicated that he did not have insurance, so Nicholas called the

      police while Sara went into the rental office.


[3]   Inside the rental office, Sara encountered Rogers, the branch manager. Rogers

      curtly informed her that the office was closed. Sara told Rogers that a Budget

      Rental truck had collided with her husband’s car. Rogers went outside and told

      Nicholas to get off the property. But Nicholas remained on the phone with the

      police, angering Rogers, who began to yell. Nicholas told Rogers that he was on




      1
       The State’s brief indicates that Rogers was the driver of the truck. The transcript does not support this
      assertion. Instead, the driver was an unknown male who left the scene in another car immediately before
      Nicholas’s confrontation with Rogers. See Tr. pp. 46, 60–61.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-702 | August 31, 2020                     Page 2 of 7
      the phone and Rogers “came at” him. Tr. p. 45. Rogers shoved and pushed

      Nicholas, including shoving him in the back when Nicholas turned away. And

      when Nicholas tried to get back into his car, Rogers, with his fists balled up and

      cursing, blocked his way. Concerned that the conflict would escalate further,

      Nicholas told Sara to leave.2 Rogers chased after Nicholas. He briefly went back

      inside the office but was back outside when the police arrived.


[4]   Indianapolis Metropolitan Police Department Officer Jerome Harrison

      (“Officer Harrison”) arrived on the scene, where he saw Rogers in Nicholas’s

      face, yelling at him. Rogers was “very aggressive” and would not listen to

      Officer Harrison. Tr. p. 69. In contrast, Nicholas and Sara were relaxed. Officer

      Harrison spoke with the Dandurands while another officer spoke with Rogers.

      As a result of Rogers’s assault, Nicholas had scratches on his back and

      shoulders.


[5]   On October 9, 2018, the State charged Rogers with Class A misdemeanor

      battery resulting in bodily injury. A jury trial was held on January 30, 2020, at

      the conclusion of which the jury found Rogers guilty as charged. The trial court

      sentenced Rogers on February 26, 2020, and ordered him to serve one year,

      with two days executed, and the remainder suspended to probation. The trial




      2
          Sara left the immediate area but returned when the police arrived.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-702 | August 31, 2020   Page 3 of 7
      court ordered Rogers to complete a twelve-week anger-management program.

      In addition, the trial court imposed costs and fees as follows:


                  Court Costs and Fees
                  Adult Probation Administrative Fee - CR                               $290.00
                  Adult Probation Monthly and Initial User Fees - CR                     $48.50
                  Automated Record Keeping Fee - CR                                      $20.00
                  Court Administration Fee - CR                                           $5.00
                  Court Costs - City and Town - CR                                        $3.60
                  Court Costs - County - CR                                              $32.40
                  Court Costs - State - CR                                               $84.00
                  Criminal Court Fines                                                 $250.00
                  DNA Sample Processing Fee - CR                                          $3.00
                  Document Storage Fee - CR                                               $5.00
                  Indianapolis Metropolitan Police                                        $4.00
                  Judicial Insurance Adjustment Fee - CR                                  $1.00
                  Judicial Salary Fee - CR                                               $20.00
                  Jury Fee - CR                                                           $2.00
                  Probation User Fee - Clerk’s 3% - CR                                    $1.50
                  Public Defense Administration Fee - CR                                  $5.00
                  Supplemental Public Defender Fee - CR                                  $50.00
                                                                    Total:             $825.00


      Appellant’s App. p. 17 (emphasis added). Rogers now appeals.


                                     Discussion and Decision
[6]   Rogers argues that the trial court erred by imposing an “Adult Probation

      Administrative Fee” of $290. Rogers claims that this fee is in excess of the

      statutory maximum of $50. Rogers correctly notes that the probation fee statute

      provides:


              In addition to any other conditions of probation, the court may
              order each person convicted of a misdemeanor to pay:

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-702 | August 31, 2020       Page 4 of 7
                  (1) not more than a fifty dollar ($50) initial probation user’s
                  fee;

                  (2) a monthly probation user’s fee of not less than ten dollars
                  ($10) nor more than twenty dollars ($20) for each month that
                  the person remains on probation;

                  (3) the costs of the laboratory test or series of tests to detect
                  and confirm the presence of the human immunodeficiency
                  virus (HIV) antigen or antibodies to the human
                  immunodeficiency virus (HIV) if such tests are required by the
                  court under section 2.3 of this chapter; and

                  (4) an administrative fee of fifty dollars ($50);

              to either the probation department or the clerk.


      Ind. Code § 35-38-2-1(e) (emphasis added). Thus, at first glance, it appears that

      the trial court’s imposition of an administrative fee of $290 was improper

      because it exceeds the statutory maximum of $50.


[7]   The State argues that the trial court’s fee order is simply mislabeled, and that

      the total fees imposed are within the maximum amounts authorized by statute.

      Specifically, the State notes that, pursuant to the probation fee statute, the trial

      court could require Rogers to pay three fees which together could not exceed

      $340: $50 for the initial probation fee, $50 for the probation administrative fee,

      and $240 for twelve monthly probation fees of $20 each. Here, the trial court

      ordered Rogers to pay a total of $338.50 for these three fees, which does not

      exceed the statutory maximum of $340.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-702 | August 31, 2020   Page 5 of 7
[8]    Looking at the trial court’s order, it is evident that the court mistakenly

       switched the probation administrative fee with that of the initial and monthly

       probation fees. That is, the trial court’s order erroneously lists the

       administrative fee as $290 and lists the monthly and initial probation fees as

       $48.50. These figures should be switched to reflect that the administrative fee is

       $48.50 and the monthly and initial probation fees are $290.


[9]    This is apparent from the amounts involved: the monthly and initial fees cannot

       exceed $290, precisely the amount erroneously listed for the administrative fee.

       And the $48.50 the trial court erroneously listed for the monthly and initial user

       fees is substantially below even the statutory minimums, 3 but just shy of the $50

       statutory maximum.


[10]   And when the two dollar amounts are switched, the trial court’s order is

       perfectly in line with the statutory maximums: the probation administrative fee

       would be $48.50 (within the statutory maximum of $50); and the monthly

       probation and initial user fees would be $290 (which represents the $50 initial

       fee plus twelve months of the $20 maximum monthly probation user fee).




       3
         Although the probation fee statute provides that the trial court “may” order a probationer to pay certain
       fees, if the trial court chooses to impose the monthly probation fee, this fee must be “not less than ten dollars
       ($10) nor more than twenty dollars ($20) for each month that the person remains on probation.” I.C. § 35-38-
       2-1(e)(2).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-702 | August 31, 2020                        Page 6 of 7
[11]   We therefore remand with instructions that the trial court correct its fee order

       such that the “Adult Probation Administrative Fee” is $48.50 and the “Adult

       Probation Monthly and Initial User Fees” are $290.


[12]   Remanded.


       Bradford, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-702 | August 31, 2020   Page 7 of 7